Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rabasco (U.S.PG Pub. No. 2012/0130000).
In paragraph 5 Rabasco discloses a composition comprising an aqueous dispersion of hydrophobically modified alkylene oxide urethane polymer with pendant or end-capping tertiary amine groups, corresponding to component (a) of claims 1 and 3. In paragraph 9 Rabasco discloses that a preferred hydrophobically modified alkylene oxide urethane polymer is a hydrophobically modified ethylene oxide urethane polymer (HEUR), as recited in claim 2. In paragraph 28 Rabasco discloses that the protonated tertiary amine groups are prepared by adding the hydrophobically modified alkylene oxide urethane polymer to an acid which can be phosphoric, hydrochloric, or sulfuric acid, as recited in claims 1-2 and 8, and meeting the method limitations of claim 9. 
The difference between Rabasco and the currently presented claims is that Rabasco does not specifically disclose the mole ratio of the functionalized hydrophobic portion of the polymer to the acid and the salt thereof, and does not specifically disclose compositions having a pH within the ranges recited in claims 6-7. However, it is the examiner’s position that the mole ratio of the functionalized hydrophobic portion of the polymer to the acid and the salt thereof is a result effective variable, because changing it them will clearly affect the type of product obtained in terms of the pH and amount of protonation of the tertiary amine group, as well as the viscosity of the aqueous dispersions (Figure 1 of Rabasco). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to optimize the mole ratio of the functionalized hydrophobic portion of the polymer to the acid and the salt thereof, as well as the pH of the composition (which will be correlated to the mole ratio), in order to arrive at values meeting the limitations of the ranges recited in claims 1-2 and 4-10. Additionally, differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Claims 1-10 are therefore rendered obvious by Rabasco. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771